Name: 2003/236/EC: Commission Decision of 3 April 2003 amending Decision 92/486/EEC establishing the form of cooperation between the Animo host centre and the Member States (Text with EEA relevance) (notified under document number C(2003) 1104)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  economic geography;  agricultural policy;  information and information processing;  information technology and data processing
 Date Published: 2003-04-04

 Avis juridique important|32003D02362003/236/EC: Commission Decision of 3 April 2003 amending Decision 92/486/EEC establishing the form of cooperation between the Animo host centre and the Member States (Text with EEA relevance) (notified under document number C(2003) 1104) Official Journal L 087 , 04/04/2003 P. 0012 - 0012Commission Decisionof 3 April 2003amending Decision 92/486/EEC establishing the form of cooperation between the Animo host centre and the Member States(notified under document number C(2003) 1104)(Text with EEA relevance)(2003/236/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 20(3) thereof,Whereas:(1) Pending the setting up of a new computer system architecture, in particular the part to be used for the Animo network, as defined in Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system(3), the continuity of that network should be ensured.(2) Decision 92/486/EEC of 25 September 1992 establishing the form of cooperation between the Animo host centre and the Member States(4), as last amended by Decision 2002/615/EC(5), should be amended accordingly.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The first subparagraph of Article 2a(7) of Decision 92/486/EEC is replaced by the following:"For the period from 1 April 2003 to 31 March 2004, the coordination authorities provided for in Article 1 shall ensure that the contracts referred to in that Article are extended for one year."Article 2This Decision shall apply from 1 April 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 3 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 8, 14.1.2003, p. 44.(4) OJ L 291, 7.10.1992, p. 20.(5) OJ L 196, 25.7.2002, p. 60.